Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the compound of Claim 6 with the diseases of Claim 1 and 2, that of NADH in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The elected species reads on Claims 1, 2, 5, and 6. Claims 3 and 4 are withdrawn as not reading on the elected species.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(1)(2) as being anticipated by MALY, WO 2016/004254, from the submitted IDS.
	Maly discloses the compound of Claim 6, the small molecule which is a small molecule, see Claim 23 of the WO document and Fig. 7A of the Abstract of the Application. The compound is used to treat hepatic steatosis, also known as non-alcoholic fatty liver disease, or NASH, for example, see paragraph [0108] of the WO document. Also, see the attached reference used for defining NASH, titled What Is Hepatic Steatosis? Liver cancer is also disclosed to be treatable with the compounds of Claim 6, see paragraph [0098]. The entire document is relied upon for prior art though not specifically addressed in this office action. Therefore, the invention is anticipated by the prior art reference.

	Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

TAKAHARA IKUKO ET AL: "Toyocamycin attenuates free fatty acid-
induced hepatic steatosis and apoptosis in cultured hepatocytes and
ameliorates nonalcoholic fatty liver disease in mice’,
PLOS ONE, vol. 12, no. 3, 9 March 2017 (2017-03-09).

TABUCHI MAIKO ET AL: "Toyocamycin, an Inhibiter of IRE1 alpha-
XBP 1activation, Attenuates Steatosis and Liver Injury in High Fat High
Carbohydrate Diet-Induced Steatohepatitis”, GASTROENTEROLOGY, vol. 150, no. 4, Suppl. 1, April 2016 (2016-04), page S1089.

M RI ET AL: "Identification of Toyocamycin, an agent cytotoxic for
multiple myeloma cells, as a potent inhibitor of ER stress-induced XBP 1
mRNA splicing" BLOOD CANCER JOURNAL, vol. 2, no. 7, 1 July 2012 (2012-07-01),
pages e79-e79

References are from Applicants submitted IDS. Prior art contained in these references can be applied in the next office action, and made final.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654